DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a final office action in response to communications received 02/11/2022. Claims 1, 3, 4, 5, 9, 10 have been amended. Therefore, claims 1-10 are pending and addressed below.

Response to Amendment
Applicant’s amendments and response to the claims are sufficient to overcome the 35 USC 112, 2nd paragraph rejections set forth in the previous office action. 

Response to Arguments
Applicant’s arguments filed 02/11/2022 have been fully considered but they are moot in view of new grounds of rejection.


Allowable Subject Matter
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 recites “…the control unit re-installs the application program, calculates a hash value of the application program…”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hisanori (JP 2008171041) (from Applicant’s IDS) in view of Ichikawa (Pub. No. US 2012/0044534).

As per claims 1, 9, 10, Hisanori discloses an information processing apparatus comprising: a verification unit configured to verify an application program; and a control unit configured to permit execution of the application program in a case where the verifying of the application program is successful (…when the authentication result is successful, in the expansion unit that has been notified of the successful authentication, the control program stored in the EEPROM is loaded into the memory and the control unit is linked with CPU and starts operation…see par. 29). Hisanori is not clear on when verification fails, based on application type, of whether the application program is to be stored…therefore Hisanori does not explicitly disclose in a case where the verification by the verification unit fails, determine whether or not to restore the application program based on a type of the application program, restore the application program by restoring the application program from a predetermined storage area in a case where the control unit determined that the application program is to be restored, permit execution of the application program that has been restored; and not permit execution of the application program in a case where the control unit determined that the application program is not to be restored. However Ichikawa discloses in a case where the verification by the verification unit fails, determine whether or not to restore the application program based on a type of the application program, restore the application program by restoring the application program from a predetermined storage area in a case where the control unit determined that the application program is to be restored (…when the driver related to OS doesn’t exist (interpret as verification fails)…the CPU updates (interpreted is restore) the driver related to the other OS…fig.6 step S6…, also par. 105-112), permit execution of the application program that has been restored; and not permit execution of the application program in a case where the control unit determined that the application program is not to be restored (…the CPU makes a judgment as to whether or not restarting (interpreted as execution) is required as a result of the update (update is interpreted is restoring)…if restarting is not required, the process is terminated…see par. 114-118, 123). Therefore one ordinary skill in the art would have found it obvious before the effective filling date of the claimed invention to use Ichikawa in Hisanori for including the above limitations because one ordinary skill in the art would recognize it would improve updating of printer driver for a different operating system when a printer driver for an operating system executed on one computer is updated…see par. 12-13. 


As per claim 2, the combination of Hisanori and Ichikawa discloses wherein the verification unit calculates a hash value of the application program, and the control unit determines that the verification is successful in a case where the calculated hash value matches a previously stored hash value (Hisanori: see par. 37-38).


As per claim 3, the combination of Hisanori and Ichikawa discloses wherein if the application program is restored form the predetermined storage area, the control unit re-installs the application program, calculates a hash value of the application program, and updates the previously stored hash value with the calculated hash value (Hisanori: see par. 35-37).


As per claim 6, the combination of Hisanori and Ichikawa discloses a user interface unit, wherein in a case where execution of the application program is not permitted by the control unit, it is indicated by the user interface unit that the execution of the application program is not permitted (Ichikawa: see par. 114-118, 123). The motivation for claim 6 is the same motivation as in claim 1.


As per claim 7, the combination of Hisanori and Ichikawa discloses wherein in a case where the application program whose execution is prohibited is a login application, provision of a function by the information processing apparatus is stopped (Hisanori: see par. 28, 31).

As per claim 8, the combination of Hisanori and Ichikawa discloses a printer unit, and a scanner unit (Hisanori: see par. 11).




Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-form 892).
The following Patents and Papers are cited to further show the state of the art at the time of Applicant’s invention with respect to an information processing apparatus, having a software tampering detection function.


Simske et al (Pub. No. US 2013/0290963); “Workflow-Enhancing Device, System and Method”;
-Teaches an MFP, may be configured with one or more WEMs internally to allow the MFP to provide user authentication and document authentication tasks…see par. 42-45.



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHAZAL B SHEHNI whose telephone number is (571)270-7479. The examiner can normally be reached Mon-Fri 9am-5pm PCT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 5712723951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GHAZAL B SHEHNI/Primary Examiner, Art Unit 2499